DETAILED ACTION

Currently pending claims are 1 – 20.

Response to Arguments
Applicant's arguments with respect to the subject matter of the instant claims have been fully considered but are not persuasive.
As per claim 1, Applicant asserts prior-art(s) does not teach “to generate the degree of similarity based on the sequence of headers” (Remarks: Page 7 Last Para).  Examiner respectfully disagrees with the follwing rationale.
(a) Goodman teaches providing machine learning content-based filters, wherein the content comprises header fields (e.g. subjects) and a body field (Goodman: Col. 1 Line 46 – 51); 
(b) Based on the mechanisms of content-based filters, the message content (incl. the header(s)) can be analyzed to determine whether it subtantially resembles (i.e. a degree of similarity) a malicious (spam) message (Goodman: Col. 2 Line 52 – 54);
(c) The analyzed content of the message can include a plurality of sequential headers such as (c-1) a message being sent to a particular address which can be considered as a spam (Goodman: Col. 2 Line 61 – 62), wherein such header fields comprising (at least) a header type (i.e. = To Field) and an address value (i.e. = destination address) and additionally, (c-2) the message being sent from a particular source with a high volume which can also indicate a security risk as a spam (Goodman: Col. 2 Line 48 – 51), wherein such header fields comprising (at least) a header type (i.e. header fields (SPEC-PG.PUB: Para [0027]); and
(d) Goodman also teachs based on the machine learning techniques to calculate a probability (similarity) score w.r.t. a level of uncertainty to determine whether the message is spam – this constitutes a degree of similarity such that a quarantine time can be determined according to the spam probability (similarity) score (Goodman: Col. 15 Line 37 – 50 / Line 10 – 23 and Col. 1 Line 46 – 5).  As such Applicant's arguments are respectfully traversed.
Likewise, similar rationale of rejections can be applied to PART – II of 35 U.S.C.103 using Lin’s reference w.r.t. claim 1, 9 & 17 (pls. see below).

DETAILED ACTION

Currently pending claims are 1 – 20.
 As per the instant claims 1, 9 & 17, Examiner notes there are two separate sessions (PART I / 2 and PART II / 2) using different 35 USC § 102 and 35 USC § 103 rejections (set forth as below) on the same independent claims based on two different sets of prior-arts.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 6, 9, 10 – 14, and 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al. (U.S. Patent 7,543,053). 

As per claim 1, 9 & 17 (PART I / 2), Goodman teaches a method for identification of spam emails, the method comprising: 
receiving an email at a client device (Goodman: Abstract); 
determining a signature of the email (Goodman: Col. 3 Line 15 –28 and Col. 14 Line 59 – 67: capturing email message signatures (spam, other (honeypot) or good (clean) and etc. by using hash-based signature techniques to prevent email malicious attacks); 
comparing the determined signature with a plurality of spam signatures stored in a database (Lin: see above & Col. 3 Line 15 –28 and Col. 14 Line 59 – 67: evaluating the email message hash signature against retrieved malicious email signatures); 
in response to determining that no match exists between the determined signature and the plurality of spam signatures (Goodman: Col. 3 Line 15 –28, Col. 14 Line 59 – 67 and Col. 11 Line 3 – 10 / Line 18 – 20: the spam detection evaluation result does not meet the spam threshold (score) requirement): 
placing the email in quarantine (Goodman: see above & Col. 11 Line 17 – 20, Col. 15 Line 37 – 56, Col. 13 Line 23 – 26 / Line 40 – 42 and Co. 5 Line 5 – 8: (a) while the spam detection evaluation result does not meet the spam threshold requirement (e.g. the spam signatures being used may not be currently up-to-date), it does not mean the target email message can meet the predetermined clean threshold (a good message) to be accessible by the users (Goodman: Col. 11 Line 56 – 67)  – in such case, the target email message at issue can be first designated to a temporary quarantine state (into a quarantine folder) for a delay period of time (inconclusive) to be re-evaluated due to an inconclusive (unclassified) analysis result to allow more data / evidence to be collected for further analysis (Goodman: see above & Col. 13 Line 23 – 26 / Line 40 – 42 and Co. 5 Line 5 – 8) – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0011]: the target email message at issue can still be removed from a temporarily quarantined state after a further re-evaluation); 
extracting a sequence of headers of the email (Goodman: see above & Col. 1 Line 46 – 51 and Col. 2 Line 61 – 62 / 48 – 51: (a) providing machine learning content-based filters, wherein the content comprises header fields (e.g. subjects) and a body field (Goodman: Col. 1 Line 46 – 51), (b) The analyzed content of the message can include a plurality of sequential headers such as (c-1) a message being sent to a particular address which can be considered as a spam (Goodman: Col. 2 Line 61 – 62), wherein such header fields comprising (at least) a header type (i.e. = To Field) and an address value (i.e. = destination address) and additionally, (c-2) the message being sent from a particular source with a high volume which can also indicate a security risk as a spam (Goodman: Col. 2 Line 48 – 51), wherein such header fields comprising (at least) a header type (i.e. = To / From Field) and an address value (i.e. = DEST / SRC address) – this is consistent with the disclosure of the instant specification regarding the header fields (SPEC-PG.PUB: Para [0027])); 
determining a degree of similarity between known spam emails and the email, using a machine learning method configured to generate the degree of similarity based on the sequence of headers (Goodman: see above & Col. 1 Line 46 – 51 and Col. 2 Line 52 – 54 / Line 61 – 62 / 48 – 51 and Col. 15 Line 37 – 50 / Line 10 – 23: 
(a) Goodman teaches providing machine learning content-based filters, wherein the content comprises header fields (e.g. subjects) and a body field (Goodman: Col. 1 Line 46 – 51); 
(b) Based on the mechanisms of content-based filters, the message content (incl. the header(s)) can be analyzed to determine whether it subtantially resembles (i.e. a degree of similarity) a malicious (spam) message (Goodman: Col. 2 Line 52 – 54);
(c) The analyzed content of the message can include a plurality of sequential headers such as (c-1) a message being sent to a particular address which can be considered as a spam (Goodman: Col. 2 Line 61 – 62), wherein such header fields comprising (at least) a header type (i.e. = To Field) and an address value (i.e. = destination address) and additionally, (c-2) the message being sent from a particular source with a high volume which can also indicate a security risk as a spam (Goodman: Col. 2 Line 48 – 51), wherein such header fields comprising (at least) a header type (i.e. = To / From Field) and an address value (i.e. = DEST / SRC address) – this is consistent with the disclosure of the instant specification regarding the header fields (SPEC-PG.PUB: Para [0027]); and
(d) Goodman also teachs based on the machine learning techniques to calculate a probability (similarity) score w.r.t. a level of uncertainty to determine whether the message is spam – this constitutes a degree of similarity such that a quarantine time can be determined according to the spam probability (similarity) score (Goodman: Col. 15 Line 37 – 50 / Line 10 – 23 and Col. 1 Line 46 – 5).
in response to determining that the degree of similarity exceeds a threshold, transferring the email from the quarantine to a spam repository such that the email is inaccessible to a user of the client device (Goodman: see above & Col. 11 Line 3 – 10 and Col. 5 Line 5 – 8: upon determining an email message is spam (conclusive) (e.g. exceeding a spam threshold), the target email message at issue can be deleted (i.e. inaccessible to a user) directly from a quarantine folder).

	As per claim 2 and 10, Goodman teaches in response to determining that the degree of similarity does not exceed the threshold, removing the email from the quarantine ((Goodman: see above & FIG. 7 / E-740).  

As per claim 3, 11 and 18, Goodman teaches determining an amount of time to keep the email in the quarantine, wherein the amount of time is proportional to the degree of similarity (Goodman: see above & Col. 15 Line 37 – 50 / Line 10 – 23 and Col. 1 Line 46 – 51: (a) based on the machine learning techniques to calculate a probability (similarity) score w.r.t. a level of uncertainty that the message is spam – this constitutes a degree of similarity and (b) the quarantine time can be determined according to the spam probability (similarity) score (i.e. the degree of similarity).  

As per claim(s) 4, 12 and 19, Goodman teaches in response to determining that (1) an additional spam signature has been added to the database comprising the plurality of spam signatures and (2) the amount of time to keep the email in the quarantine has not expired, compare the determined signature with the additional spam signature; and in response to determining a match between the determined signature and the additional spam signature, transfer the email from the quarantine to the spam repository (Goodman: see avove & Col. 15 Line 44 – 50 and Col. 11 Line 3 – 10: (a) the filter of new spam signatures can be downloaded as scheduled and (b) at which time, the email can be transfer from the quarantine to the spam repository (folder) (immediately) in a case of exceeding the spam threshold before the quarantine time ends (i.e. has not expired)).   

As per claim  5, 10 and 13, Goodman teaches in response to determining that the amount of time to keep the email in the quarantine has expired, removing the email from quarantine (Goodman: see above & Col. 13 Line 40 – 42: upon expiration, the target email can be moved out from quarantine and classified as good or spam).  

As per claim  6 and 14, Goodman teaches the header information comprises a value of at least one header of the email and a sequence of the at least one header (Goodman: see above & Col. 1 Line 46 – 51: (e.g.) analyzing a message subject in the header field).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 9 & 17 are rejected under 35 U.S.C.103 as being unpatentable over Lin et al. (U.S. Patent 8,103,727), in view of Dedenok et al. (U.S. Patent 9,647,975).  



As per claim 1, 9 & 17 (PART II / 2), Lin teaches a method for identification of spam emails, the method comprising: 
receiving an email at a client device (Lin: Figure 2 / E-250); 
determining a signature of the email (Lin: see above & Col. 3 Line 26 – 27 and Col. 11 Line 60 – 61: capturing an email message signature); 
comparing the determined signature with a plurality of spam signatures stored in a database (Lin: see above & Col. 4 Line 52 – 63: evaluating the email message signature against the retrieved spam signatures from a spam signature repository (database)); 
in response to determining that no match exists between the determined signature and the plurality of spam signatures (Lin: see above & Col. 15 Line 48 – 52: the spam detection evaluation result does not meet the spam threshold requirement (e.g. against the associated spam signature evaluation)): 
placing the email in quarantine (Lin: see above & Col. 15 Line 45 – 56 and Col. 11 Line 56 – 67: (a) while the spam detection evaluation result does not meet the spam threshold requirement (e.g. the spam signatures being used may not be currently up-to-date), it does not mean the target email message can meet the predetermined clean threshold to be accessible by the users (Lin: Col. 15 Line 45 – 52 / Line 53 – 56)  – in such case, the target email message at issue can be first allocated to a process of temporarily quarantined for re-evaluation due to an inconclusive (unclassified) analysis result to allow more data to be collected for further analysis (Lin: Col. 11 Line 56 – 67) – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0011]: the target email message at issue can still be removed from a temporarily quarantined state after a further re-evaluation); 
extracting a sequence of headers of the email (Lin: see above & Col. 6 Line 24 – 27, Col. 9 Line 57 – 67 and Col. 15 Line 45 – 56: The analyzed content of the message can include a plurality of sequential headers such as a message being sent to a particular address which can be considered as a spam, wherein such header fields comprising (at least) a header type (i.e. = To Field) and an address value (i.e. = destination address) and additionally, the message being sent from a particular source (e.g. a high volume which can also indicate a security risk as a spam, wherein such header fields comprising (at least) a header type (i.e. = To / From Field) and an address value (i.e. = DEST / SRC address) – this is consistent with the disclosure of the instant specification regarding the header fields (SPEC-PG.PUB: Para [0027])); 
determining a degree of similarity between known spam emails and the email, using a machine learning method configured to generate the degree of similarity based on the sequence of headers (Lin: see above & Col. 6 Line 24 – 26 / Line 30 – 33, Col. 5 Line 41 – 44, Col. 9 Line 57 – 67 and Col. 15 Line 45 – 56: (a) utilizing, by a spam detection entity, a content analysis by monitoring / scanning the email message header along with using a plurality of analysis techniques including, at least, (b) a Bayesian classification (i.e. classifying a group of categories based on its similarity) that results in a probability distribution based on the historical data regarding current and changes in spam patterns, which constitutes one type of machine learning methods that can improve spam detection during the re-evaluation process of the malicious email messages (Lin: Col. 5 Line 41 – 44)).    
However, Lin does not disclose expressly determining a degree of similarity between known spam emails and the emails at issue.   
Dedenok (& Lin) teaches determining a degree of similarity between known spam emails and the emails at issue (Dedenok: Abstract & Col. 2 Line 2 – 12: identifying spam email messages utilizing a ratio determination mechanism to determine a spam presence threshold based on a cosine similarity and conclude that the email message contains spam when the spam presence (similarity) threshold is exceeded – this constitutes a degree of similarity between known spam emails and the emails at issue).     
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of determining a degree of similarity between known spam emails and the emails at issue because Dedenok teaches to alternatively, effectively and securely identify spam email messages utilizing a ratio determination mechanism to determine a spam presence threshold based on a cosine similarity and conclude that the email message contains spam when the spam presence (similarity) threshold is exceeded (see above) within the Lin’s system of classifying email messages using spam signatures stored at the database of a spam signatures server to determine whether an eamil message is a potential spam email message at risk to protect the malicious attacks over the network (see above). 
in response to determining that the degree of similarity exceeds a threshold, transferring the email from the quarantine to a spam repository such that the email is inaccessible to a user of the client device (Lin: see above & Col. 15 Line 57 – 60 and Col. 11 Line 56 – 67: upon an email message has been determined to be spam (conclusive), the target email message at issue can be deleted (i.e. inaccessible to a user) (Lin: Col. 15 Line 57 – 60) and removed (transfer) from a stage of temporarily quarantining as a designated new spam email message (i.e. updating the spam message repository) after further re-evaluation due to an inconclusive (unclassified) analysis result (Lin: Col. 11 Line 56 – 67)) || (Dedenok: see above).

Note: For each of the dependent claims in this PART II / 2 associated with the base claims 1, 9 and 17, please refer to the prior-arts used in the section of PART I / 2. 

Claims 8, 16 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Goodman et al. (U.S. Patent 7,543,053), in view of Magliozzi et al. (U.S. Patent 2018/0131645).  

	As per claim 8, 16 and 20, Magliozzi (& Goodman) teaches wherein the machine learning method is a neural network trained to determine the degree of similarity using a first set of emails classified as being caught by spam signatures and a second set of emails classified as not caught by spam signatures (Magliozzi: Para [0140]: a neural network is trained to quantify and classify a first message and a second message in an accurate manner so as to determine the similarity between the first and the second messages) || (Goodman: see above: capturing email message signatures (spam, other (honeypot) or good (clean) and etc. by using hash-based signature techniques associated with an email message so as to prevent the malicious attacks by email messages).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of providing a neural network which can be trained to determine the degree of similarity using a first set of emails classified as being caught by spam signatures and a second set of emails classified as not caught by spam signatures  because Magliozzi teaches to provide a neural network which can be trained to quantify and classify a first message and a second message in an accurate manner so as to determine the similarity between the first and the second messages (see above) within the Goodman’s system of classifying email messages using hash-based signatures technique associated with an email message subject to be a spam message, other (honeypot) message, or good (clean) message and etc. so as to protect the malicious attacks by the email messages (see above). 


Claims 7 and 15 are rejected under 35 U.S.C.103 as being unpatentable over Goodman et al. (U.S. Patent 7,543,053), in view of Checkcoway et al. (U.S. Patent 2002/0035607).  

	As per claim 7 and 15, Checkcoway (& Goodman) teaches wherein the at least one header comprises MessageID and X_mailer (Goodman: see above & Col. 1 Line 46 – 51: (e.g.) analyzing an email header field regarding its message subject) || (Checkcoway: checking and analyzing an email message header that may include a “X_Mailer:” header field along with its messageID (e.g. eamil address)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification that one message header in an email message comprises MessageID and X_mailer because Checkcoway teaches checking and analyzing an email message header that may include a “X_Mailer:” header field along with its messageID (e.g. eamil address) (see above) within the Goodman’s system of analyzing an email header field regarding its message subject to protect the malicious attacks by the email messages by classifying email messages (see above). 




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2331 – 2022
---------------------------------------------------